The Court,
Nelson, Ch. J.
[680] presiding, directed the motion to he suspended until the next special term; in the mean time the attorney for the plaintiff to have leave to prepare and serve his declaration, and the attorney for the defendant to have leave to plead the proceedings had before the recorder under the act of congress, to which the plaintiff may demur, with the view to enter the formal judgment of this court, so that the cause may be removed to the court of dernier resort in this state, for a final decision upon the constitutional question involved in the motion now made; he further directed that a record be made up and presented to him for settlement previous to the entry of judgment thereon.